STATON, Judge,
concurring
I concur.
I write separately to underscore the proper procedure to be followed when new facts, such as the negative lab results at issue herein, come to light between the issuance of a search warrant and its execution. The determination of probable cause and the subsequent decision to issue a search warrant rest solely with the issuing magistrate. In this case, had the police informed the issuing magistrate of the negative lab results and filed an affidavit alleging probable cause to believe that Query was dealing in a look-a-like substance, it is likely that the magistrate would have issued a new warrant on that basis. However, the decision that probable cause exists despite new facts may not be determined by the police or the prosecutor’s office, as was the case here. To hold otherwise would undermine the very purpose of the warrant requirement. Therefore, when new facts come to light after a warrant has been issued that may change the basis of probable cause, those facts must be communicated to the issuing magistrate for his consideration before a warrant may be executed.